Middleton, J.,
concurring. I concur in the judgment. However, it is my opinion that the defendant was not authorized by Section 11601, Ueneral Code, to file the motion for judgment after the granting of a new trial. In the Court of Appeals the defendant asserted two assignments of error. The first was based solely upon that statute. The second was the granting of the new trial which denied the defendant a judgment already procured. This second assignment of error was overruled by the Court of Appeals on the authority of Green v. Acacia Mutual Life Ins. Co., 156 Ohio St., 1, 100 N. E. (2d), 211. It is my opinion that the granting of the motion for new trial was a final *519and appealable order, notwithstanding the Green case. This statement is made with full consciousness that I concurred in the Green case, but 1 no longer approve of the reasoning or judgment therein.